10

11

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
ARTHUR MAYO, Case No.: 2:16-cv-00047-APG-VCF
Plaintiff Order Denying Motion for Reconsideration
V. [ECF No. 76]
WILLIAMS, et al.,
Defendants

 

 

 

 

I previously granted the defendants’ motion for partial summary judgment. ECF No. 73.
Plaintiff Arthur Mayo moves for reconsideration of that order. ECF No. 76.

Reconsideration of an interlocutory order is permitted under Federal Rule of Civil
Procedure 54(b). The party requesting reconsideration must show “(1) some valid reason why
the court should revisit its prior order; and (2) facts or law of a ‘strongly convincing nature’ in
support of reversing the prior decision.” USF Ins. Co. v. Smith’s Food & Drug Ctr., Inc., 2013
WL 4458776, at *1 (D. Nev. Aug. 16, 2013) (citation omitted). Similar to a Rule 59(e) motion,
“a motion for reconsideration should not be granted, absent highly unusual circumstances, unless
the district court is presented with newly discovered evidence, committed clear error, or if there
is an intervening change in the controlling law.” Kona Enterprises, Inc. v. Estate of Bishop, 229
F.3d 877, 890 (9th Cir. 2000) (citation omitted). A reconsideration motion “may not be used to
raise arguments or present evidence for the first time when they could reasonably have been
raised earlier in the litigation.” Jd.

Mr. Mayo has not presented any valid reason why I should reconsider my prior ruling. I

therefore deny the motion.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

IT IS HEREBY ORDERED that the plaintiff's motion for reconsideration (ECF No. 76)

is DENIED.

DATED this 22nd day of May, 2019.

<a __—

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
